                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:18-cv-03170-RM-STV

JANE DOE,

       Plaintiff,

v.

SCHOOL DISTRICT NO. 1, DENVER, COLORADO a/k/a Denver Public Schools (“DPS”);
TOM BOASBERG, individually and in his official capacity as superintendent of DPS;
ANDY MENDELSBERG, individually and in his official capacity as a principal with DPS;
JANN PETERSON, individually and in her official capacity as an assistant principal with DPS;
JEANETTE SCULLY, individually and in her official capacity as a dean with DPS;
ERIC SINCLAIR, individually and in his official capacity as a dean with DPS; and
ANITA CURTISS, individually and in her official capacity as a school psychologist with DPS;

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiff’s Motion for Review of Clerk’s Taxation of

Costs (ECF No. 61). Defendants have filed a response (ECF No. 62). The Court denies the

motion for the reasons given below.

       This Court granted Defendants’ motion to dismiss on July 30, 2019. (ECF No. 51.)

Defendants timely filed a bill of costs pursuant to Fed. R. Civ. P. 54(d)(1), 28 U.S.C. § 1920, and

D.C.COLO.LCivR 54.1, seeking costs totaling $1,470 for a single transcript. Plaintiff objected

to the costs when the parties conferred, but the parties agreed to a hearing on September 17,

2019. Plaintiff’s counsel did not appear at the hearing and could not be reached by phone. The

Clerk determined that the transcribed testimony was “critical for preparation and formulation of
Title IX ‘no deliberate indifference’ defense” in Defendants’ motion to dismiss and awarded the

costs requested. (ECF No. 60.)

       Assuming Plaintiff has not waived the issue by failing to appear at the hearing, the Court

finds there is no merit to her contention that the transcript was not reasonably necessary for use

in the case at the time the expense was incurred. The testimony has obvious relevance to the

issue of whether Defendants’ failure to report Plaintiff’s sexual assault constituted deliberate

indifference, and it was entirely appropriate for Defendants’ counsel to obtain the transcript early

in the proceedings.

       Therefore, the motion for review (ECF No. 61) is DENIED.

       DATED this 8th day of November, 2019.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 2
